t c memo united_states tax_court donald s hazelton petitioner v commissioner of internal revenue respondent docket no filed date james e merritt for petitioner laurel m robinson for respondent memorandum opinion dawson judge this case was assigned to special_trial_judge d irvin couvillion pursuant to sec_7443aand rule sec_180 sec_181 and sec_183 the court agrees with and adopts the opinion of the special_trial_judge which is set forth below opinion of the special_trial_judge couvillion special_trial_judge this case is before the court on petitioner's motion for administrative and litigation cost sec_2 pursuant to sec_7430 and rule respondent determined a deficiency of dollar_figure in petitioner's federal_income_tax for an addition_to_tax under sec_6651 of dollar_figure and an addition_to_tax under sec_6654 of dollar_figure after the case was calendared for trial but prior to trial the parties filed a stipulation of settled issues that disposed of all adjustments in the notice_of_deficiency the parties agreed that there was an overpayment in tax for and respondent conceded that no additions to tax were due for that year petitioner thereafter filed the motion for administrative and litigation costs and respondent pursuant to this court's order filed an objection to petitioner's motion neither party requested a hearing and the court concludes that a unless otherwise indicated section references are to the internal_revenue_code in effect for the year in issue all rule references are to the tax_court rules_of_practice and procedure although petitioner's motion is styled motion for award of reasonable_litigation_costs the substance of the motion evidences an intent to move for administrative costs as well as litigation costs the court therefore considers the motion accordingly hearing is not necessary for the proper disposition of this motion rule a background during the year at issue petitioner was married and had one son his primary occupation during this year was painting as an independent_contractor in early petitioner was awarded a contract to reconstruct the canopy area and paint the hallways for seton medical center in daly city california for reasons not fully delineated to the court petitioner's financial and family situations deteriorated during in date petitioner's wife left him and their son and moved in with her mother shortly thereafter petitioner and his son were evicted from their apartment in addition petitioner's truck which he used in his painting business was repossessed as a result of these circumstances petitioner failed to keep track of his financial records and apparently lost those records he had accumulated prior to his eviction petitioner developed severe problems with alcohol and drugs and was once beaten and shot by a group of drug addicts he required hospitalization as a result of this beating and subsequently attempted suicide in date circumstances began to turn around for petitioner he applied for and received from the san francisco county department of social services homeless aid for temporary shelter and immediate need assistance for food also during this month petitioner along with his estranged wife filed with the internal_revenue_service irs a form_4868 application_for an automatic 4-month extension for filing their income_tax return for nevertheless petitioner failed to file a federal_income_tax return for respondent received information from third party payers that reflected amounts paid as income to petitioner during based on such information respondent determined petitioner's tax_liability prior to issuance of the notice_of_deficiency on date respondent mailed a letter 30-day_letter to petitioner setting out the proposed deficiency in tax and the additions to tax recited above in the computations respondent allowed petitioner the standard_deduction of dollar_figure a personal_exemption of dollar_figure and a withholding credit of dollar_figure the 30-day_letter informed petitioner that respondent had no record of his filing a return for that respondent had computed the tax_liability based on information provided by payers that this computation did not give full credit for exemptions or deductions and that petitioner would have to respond within days from the date of the letter to avoid an assessment based on such computation on date petitioner's attorney mailed respondent a letter purporting to be a written protest protest to the proposed adjustments in the 30-day_letter in this protest petitioner requested an appeals_conference and further asserted that respondent had failed to account for petitioner's deductible losses and business_expenses petitioner was married during and therefore the income from third-party payers was community_property income of which only percent was taxable to him respondent had failed to allow petitioner the correct standard_deduction as well as a dependency_exemption for his son respondent had failed to account for an overpayment from petitioner's tax_year that had already been applied toward his proposed deficiency for and the additions to tax should not be imposed because petitioner's failure_to_file a return and pay estimated_taxes was due to reasonable_cause the protest contained a detailed recitation of facts and legal arguments to support petitioner's assertions however very little relevant supporting documentation was submitted with the protest specifically petitioner submitted a form_2848 power_of_attorney the aforementioned form_4868 request for a filing extension for his wife's federal_income_tax return for filed date a profit and loss statement that was prepared by the petitioner with regard to his contract work at seton medical center two notices of petitioner also reported on this statement that his truck was repossessed by g m a c during entitling him to a loss action from the san francisco county department of social services approving the aforementioned housing and food assistance for petitioner and an illegible document purporting to be an acknowledgment by respondent dated date of receipt of petitioner's request for an installment arrangement to pay his taxes with no indication for which year such request was made no other supporting documentation was submitted with petitioner's protest on date respondent issued the notice_of_deficiency for petitioner's tax_year for the amounts recited earlier on date petitioner filed a timely petition with this court at the time the petition was filed petitioner's legal residence was san francisco california in his petition he reasserted allegations similar to those contained in the written protest respondent filed an answer on date shortly after the answer was filed respondent forwarded the case file to respondent's appeals_office in san francisco on date the appeals officer assigned to the case margaret gerdine ms gerdine or appeals officer sent a letter to petitioner's attorney requesting that the parties schedule an informal conference appeals_conference to discuss the underlying issues of the case and at which petitioner could present facts and legal authority to support his asserted positions also in this letter ms gerdine requested that petitioner produce at such conference documentation to establish facts concerning petitioner's circumstances that were mentioned in the tax_court petition and to substantiate petitioner's filing_status dependent and expenses mentioned in the tax_court petition the appeals_conference was held on date petitioner's attorney presented documentation supporting the deductions and dependency_exemption claimed by petitioner petitioner's attorney informed ms gerdine that he had requested additional documentation from third parties and would forward such information to her upon his receipt of the same two days later petitioner's attorney forwarded this additional documentation to ms gerdine including job descriptions and invoices of payments from the seton medical center to petitioner in based upon the appeals_conference and the substantiating documentation submitted by petitioner the case was settled in the settlement petitioner agreed that he had received dollar_figure in income during and that he was entitled to a dollar_figure standard_deduction for that year respondent agreed to allow petitioner a dependency_exemption for his son in the amount of dollar_figure schedule c expenses in the amount of dollar_figure a loss of dollar_figure resulting from the repossession of his car and a casualty_loss of dollar_figure resulting from the theft of petitioner's tools based on these figures computational adjustments were made with regard to petitioner's self-employment_tax respondent conceded that petitioner was not liable for the additions to tax under sec_6651 and sec_6654 the revised tax_liability as a result of the settlement was dollar_figure petitioner's withholding from of dollar_figure coupled with his overpayment from the tax_year of dollar_figure which was being held by respondent for petitioner's tax_liability resulted in dollar_figure total payments for thereby creating an overpayment for that year in the amount of dollar_figure on date the parties filed a stipulation with the court reflecting for the tax_year the settlement above described on date pursuant to the foregoing stipulation this court entered an agreed decision in this case that reflected the parties' settlement thereafter on date petitioner filed his motion for administrative and litigation costs motion seeking a total of dollar_figure in reasonable_litigation_costs plus additional attorneys' fees to be incurred in prosecution of the motion the dollar_figure in litigation costs consisted of a filing fee of dollar_figure attorneys' fees and related costs incurred in preparing the tax_court petition of dollar_figure and reproduction charges of dollar_figure as a result of the filing of petitioner's motion the court ordered that the decision entered on date be vacated and set_aside and that the vacated decision be refiled as a stipulation of settlement respondent was ordered to file a written response to petitioner's motion see rules f c in the response respondent objected to petitioner's motion contending that respondent's position was substantially justified both in the administrative_proceeding and in the court_proceeding discussion a taxpayer who substantially prevails in an administrative or court_proceeding may be awarded a judgment for reasonable costs incurred in such proceedings sec_7430 and a judgment may be awarded under sec_7430 if a taxpayer is the prevailing_party exhausted the administrative remedies available to the taxpayer within the irs if the judgment is for litigation costs and did not unreasonably protract the proceedings sec_7430 b b a taxpayer must satisfy each of these three requirements to be entitled to a judgment under sec_7430 respondent concedes that petitioner exhausted the administrative remedies available and did not unreasonably protract the proceedings therefore the court is left to decide whether petitioner was the prevailing_party to qualify as the prevailing_party the taxpayer must establish that the position_of_the_united_states in the proceeding was not substantially justified the taxpayer substantially prevailed with respect to the amount in controversy or with respect to the most significant issue or set of issues presented and the taxpayer satisfies the applicable net_worth requirements sec_7430 respondent concedes that petitioner meets the second and third criteria listed above however respondent contends that the position taken in both the administrative and litigation aspects of the proceedings was substantially justified rule e 94_tc_708 92_tc_192 affd 905_f2d_241 8th cir accordingly the issue is whether the position_of_the_united_states in the proceeding was not substantially justified gantner v commissioner f 2d pincite in deciding this issue the court must first identify the point in time at which the united_states is considered to have taken a position and then decide whether the position taken from that point forward was not substantially justified the not in relevant part the taxpayer bill of right sec_2 tbr2 publaw_104_168 secs 110_stat_1452 amended sec_7430 to place on the commissioner the burden of proving that respondent's position in the administrative_proceeding and the proceeding in this court were substantially justified the provisions of tbr2 are effective only with respect to proceedings commenced after date substantially justified standard is applied as of the separate dates that respondent took a position in the administrative_proceeding as distinguished from the proceeding in this court sec_7430 and b han v commissioner tcmemo_1993_ for purposes of the administrative_proceeding respondent took a position on date the date of the notice_of_deficiency sec_7430 for purposes of the proceeding in this court respondent took a position on date the date respondent filed the answer see huffman v commissioner 978_f2d_1139 9th cir affg in part and revg in part on other grounds and remanding tcmemo_1991_144 in this case respondent's position as of each of these dates was the same more specifically respondent's position was that petitioner failed without reasonable_cause to file a federal_income_tax return for failed to pay estimated_taxes failed to report income earned by him during and failed to substantiate deductions to which he claimed he was entitled sec_7430 provides that respondent takes a position in an administrative_proceeding on the earlier of the date of the receipt by the taxpayer of the notice of the decision of the irs office of appeals or the date of the notice_of_deficiency no notice of decision of the irs appeals_office was ever issued or received by petitioner prior to the date of the notice_of_deficiency therefore respondent is considered to have taken a position on the date the notice_of_deficiency was issued whether respondent's position was not substantially justified turns on a finding of reasonableness based upon all the facts and circumstances as well as the legal precedents relating to the case 487_us_552 89_tc_79 affd 861_f2d_131 5th cir a position is substantially justified if the position is justified to a degree that could satisfy a reasonable person pierce v underwood supra pincite 100_tc_457 a position that merely possesses enough merit to avoid sanctions for frivolousness will not satisfy this standard rather it must have a reasonable basis both in law and fact pierce v underwood supra pincite the court must consider the basis for respondent's legal position and the manner in which the position was maintained 86_tc_962 the fact that respondent eventually loses or concedes a case does not establish an unreasonable position 92_tc_760 83_tc_822 vacated on other issues 787_f2d_637 d c cir the reasonableness of respondent's position and conduct necessarily requires considering what respondent knew at the time cf 88_tc_1329 85_tc_927 petitioner argues that respondent's position was not reasonable as a matter of law or fact in support of his argument petitioner claims he was never allowed any administrative consideration of his case prior to issuance of the notice_of_deficiency and therefore when the notice_of_deficiency was issued he was compelled to petition this court for relief petitioner contends that if respondent had not disregarded his request for an appeal's office conference he would not have incurred the added costs of preparing the tax_court petition and subsequent stipulation documents he supports this contention by alleging that after he received the notice_of_deficiency and filed his petition he resubmitted his written protest at the conference with ms gerdine and that she thereby determined that such expenses were adequately documented and allowed his claimed deductions the court dismisses this argument under sec_7430 respondent's position for purposes of this motion is not considered first petitioner seems to be suggesting that the documentation he presented to ms gerdine at the appeals_conference was identical to that which he had filed with his written protest and that if it was sufficient substantiation at the time of the appeals_conference it should have been sufficient as a written protest to prevent the issuance of a notice_of_deficiency the court does not agree it is clear from the record that petitioner's written protest prior to issuance of the notice_of_deficiency consisted of a letter that contained certain statements of fact and arguments of law and a few documents purporting to support the allegations contained in the letter the limited documentary_evidence provided was clearly insufficient to substantiate any of the facts claimed in the letter taken until the date the notice_of_deficiency was issued the documentary_evidence provided to the internal revenue before the issuance of the deficiency_notice was insufficient in 998_f2d_244 5th cir revg in part tcmemo_1992_382 the fifth circuit_court of appeals held that in determining whether respondent's position is substantially justified on the date_of_issuance of the notice_of_deficiency under sec_7430 the position must be analyzed in the context of what caused respondent to take the position set out in the notice_of_deficiency the court reiterated the holdings in pierce v underwood supra and powers v commissioner supra that respondent's position is substantially justified if the position is justified to a degree that could satisfy a reasonable person however the court noted that respondent's position is not substantially justified if at the time the notice_of_deficiency is issued respondent had merely a suspicion of the taxpayer's liability and the opportunity existed for further investigation in this case respondent had a great deal more than a suspicion of petitioner's liability at the time the notice_of_deficiency was issued respondent had received credible third- party information from payers that petitioner had been the recipient of income during that he had not reported respondent's records reflected that petitioner had not filed a return for and had not made estimated_tax payments that year petitioner's written protest admitted that he had failed to file a return and make estimated_tax payments but did not adequately substantiate with documentary_evidence that these failures to file the return were due to reasonable_cause petitioner admitted further in his written protest that he had received income during in amounts different from that which respondent calculated in the 30-day_letter but he failed to substantiate with documentary_evidence the amounts of income he admitted receiving and failed to provide additional documentary_evidence to support the deductions and exemptions to which he claimed he was entitled respondent's position on the date of the notice_of_deficiency was that petitioner had unreasonably failed to file a federal_income_tax return for had failed to pay estimated_taxes had failed to report income received by him during and had failed to substantiate deductions and exemptions to which he claimed he was entitled respondent's position on that date was clearly justified to a degree that could satisfy a reasonable person and thus respondent was substantially justified in the context of lennox v commissioner supra pierce v underwood supra and 100_tc_457 consequently respondent's position on the date the notice_of_deficiency was issued was substantially justified in deciding whether petitioner is entitled to administrative costs the court takes into account the information available to respondent from the date the notice_of_deficiency was mailed and from that point forward through the date respondent's answer was filed in the legal proceeding between the time that the notice_of_deficiency was mailed and the time respondent's answer was filed petitioner provided no records or pertinent documentation to respondent accordingly respondent was substantially justified in maintaining the positions determined in the notice_of_deficiency and therefore respondent's position in the administrative_proceeding was substantially justified the court next addresses the reasonableness of respondent's position in the litigation aspects of the case after the petition was filed and before respondent filed the answer there were no contacts or efforts to settle the case between petitioner and respondent at the time the answer was filed respondent did not have sufficient information to consider that petitioner's claims were properly substantiated after respondent filed an answer an appeals_conference was held with petitioner and as a result of that conference the case settled on this record as soon as proper documentation was submitted to respondent by petitioner at the appeals_conference with the appeals officer respondent allowed petitioner's claimed deductions conceded that petitioner was not liable for the additions to tax and the parties reached a basis for settlement for purposes of determining the reasonableness of respondent's position in the answer the court considers those facts known to respondent at the time the answer was filed at the time the answer was filed respondent did not have the benefit of the substantiating information petitioner later provided at the appeals_conference consequently the court holds that respondent's position was reasonable and therefore substantially justified at the time the answer was filed further the court holds that respondent was substantially justified in maintaining the positions taken in the answer up to the time of settlement petitioner therefore is not entitled to a recovery_of litigation costs since respondent's position was substantially justified in both the administrative and the litigation aspects of this case it is not necessary to decide the amount of petitioner's reasonable administrative and litigation costs petitioner's motion therefore will be denied an appropriate order and decision will be entered
